


109 HR 5746 IH: To amend the Federal Deposit Insurance Act to establish

U.S. House of Representatives
2006-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5746
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2006
			Mr. Gillmor (for
			 himself and Mr. Frank of
			 Massachusetts) introduced the following bill; which was referred to
			 the Committee on Financial
			 Services
		
		A BILL
		To amend the Federal Deposit Insurance Act to establish
		  industrial bank holding company regulation, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Industrial Bank Holding Company Act of 2006.
		2.Industrial bank
			 holding company regulation
			(a)Definitions
				(1)Industrial
			 bankSection 3(a) of the Federal Deposit Insurance Act (12 U.S.C.
			 1813(a)) is amended by adding at the end the following new paragraph:
					
						(5)Industrial
				bankThe term
				industrial bank means any insured State bank that is an industrial
				bank, industrial loan company, or other institution described in section
				2(c)(2)(H) of the Bank Holding Company Act of
				1956.
						.
				(2)Industrial bank
			 holding companySection 3(w) of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813(w)) is amended by adding at the end the following new
			 paragraph:
					
						(8)Industrial bank
				holding companyThe term
				industrial bank holding company means any company that—
							(A)controls (as
				determined by the Corporation), directly or indirectly, any industrial bank;
				and
							(B)is not a bank
				holding company, a savings and loan holding company, or a company that is
				subject to the Bank Holding Company Act of 1956 pursuant to section 8(a) of the
				International Banking Act of
				1978.
							.
				(3)Technical and
			 conforming amendments to other definitions
					(A)Appropriate
			 federal banking agencySection 3(q)(3) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813(q)(3)) is amended—
						(i)by
			 striking or a foreign and inserting , any
			 foreign; and
						(ii)by
			 inserting , and any industrial bank holding company after
			 insured branch.
						(B)Depository
			 institution holding companySection 3(w)(1) of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813(w)(1)) is amended—
						(i)by
			 striking or a savings and inserting , any
			 savings; and
						(ii)by
			 inserting , and any industrial bank holding company before the
			 period at the end.
						(b)Industrial bank
			 holding company registration and ownershipThe Federal Deposit
			 Insurance Act (12 U.S.C. 1811 et seq.) is amended by adding at the end the
			 following new section:
				
					50.Industrial bank
				holding company regulation
						(a)Registration
							(1)In
				generalWithin 90 days after becoming an industrial bank holding
				company, each industrial bank holding company shall register with the
				Corporation on forms prescribed by the Corporation.
							(2)Information to
				be includedEach registration submitted under paragraph (1) shall
				include such information, under oath, with respect to the financial condition,
				ownership, operations, management, and intercompany relationships of the
				industrial bank holding company and subsidiaries of such holding company, and
				other factors (including information described in subsection (b)(1)(C)), as the
				Corporation may determine to be appropriate to carry out the purposes of this
				section.
							(3)Extension of
				time for submitting complete informationUpon application by an
				industrial bank holding company and subject to such requirements, factors, and
				evidence as the Corporation may require, the Corporation may extend the period
				described in paragraph (1) within which such company shall register and file
				the requisite information.
							(4)Application to
				prior holding companiesIn
				the case of any company that becomes an industrial bank holding company by
				virtue of the enactment of the Industrial Bank Holding Company Act of 2006, the
				90-day period referred to in paragraph (1) shall begin on the date of the
				enactment of such Act.
							(b)Reports and
				examinations 
							(1)Reports
								(A)Reports
				requiredEach industrial bank holding company and each subsidiary
				of an industrial bank holding company, other than an industrial bank, shall
				file with the Corporation such reports as may be required by the
				Corporation.
								(B)Form and
				mannerReports filed under subparagraph (A) shall be made under
				oath and shall be in such form and for such periods, as the Corporation may
				prescribe.
								(C)InformationEach report filed under subparagraph (A)
				shall contain such information as the Corporation may require
				concerning—
									(i)the operations of
				the industrial bank holding company and its subsidiaries;
									(ii)the financial condition of the industrial
				bank holding company and such subsidiaries, together with information on
				systems maintained within the holding company for monitoring and controlling
				financial and operating risks, and transactions with industrial bank
				subsidiaries of the holding company;
									(iii)compliance by the industrial bank holding
				company and its subsidiaries with all applicable Federal and State law;
				and
									(iv)such other
				information as the Corporation may require.
									(D)Acceptance of
				existing reportsFor purposes
				of this paragraph, the Corporation may accept reports that an industrial bank
				holding company or any subsidiary of such company has provided or has been
				required to provide to any other Federal or State supervisor or to any
				appropriate self-regulatory organization.
								(2)Examinations
								(A)In
				generalEach industrial bank holding company and each subsidiary
				of each such holding company (other than an industrial bank) shall be subject
				to such examinations by the Corporation as the Corporation may prescribe for
				purposes of this section.
								(B)Furnishing
				reports to other agenciesExamination and other reports made or
				received under this section may be furnished by the Corporation to any other
				Federal agency or any appropriate State bank supervisor.
								(C)Use of reports
				from other agenciesThe
				Corporation may use, for the purposes of this subsection, reports of
				examination made by any other Federal agency or any appropriate State bank
				supervisor with respect to any industrial bank holding company or subsidiary of
				any such holding company, to the extent the Corporation may determine such use
				to be feasible for such purposes.
								(c)Limitation on
				control
							(1)In
				generalExcept as provided in
				paragraph (3) or (4), no industrial bank may be controlled, directly or
				indirectly, by a commercial firm.
							(2)Commercial firm
				definedFor purposes of this section, the term commercial
				firm means any entity at least 15 percent of the annual gross revenues
				of which on a consolidated basis, including all affiliates of the entity, were
				derived from engaging, on an on-going basis, in activities that are not
				financial in nature or incidental to a financial activity during at least 3 of
				the prior 4 calendar quarters, as determined by the Corporation in accordance
				with regulations which the Corporation shall prescribe.
							(3)Pre-2003
				exclusions
								(A)Grandfathered
				institutionsParagraph (1)
				shall not apply with respect to any industrial bank—
									(i)which became an
				insured depository institution before October 1, 2003, or pursuant to an
				application for deposit insurance which was approved by the Corporation before
				such date; and
									(ii)with respect to which there is no change in
				control, directly or indirectly, of the bank after September 30, 2003, that
				requires a registration under this section or an application under section 7(j)
				or 18(c), section 3 of the Bank Holding Company
				Act of 1956, or section 10 of the Home Owners’ Loan Act.
									(B)Corporate
				reorganizations permittedThe
				acquisition of direct or indirect control of the industrial bank referred to in
				subparagraph (A)(ii) shall not be treated as a change in control
				for purposes of such subparagraph if the company acquiring control is itself
				directly or indirectly controlled by a company that was an affiliate of such
				bank on the date referred to in such paragraph, and remains an affiliate at all
				times after such date.
								(4)Pre-2006
				exclusions
								(A)Grandfathered
				commercial firmsParagraph (1) shall not apply to any commercial
				firm—
									(i)which became an
				industrial bank holding company by virtue of acquiring control of an industrial
				bank on or after October 1, 2003, and before June 1, 2006;
									(ii)which does not
				acquire control of any other depository institution after May 31, 2006;
									(iii)with respect to which there is no change in
				control, directly or indirectly, of any depository institution subsidiary after
				June 1, 2006, that requires a registration under this section or an application
				under section 7(j) or 18(c), section 3 of the Bank Holding Company Act of 1956, or section
				10 of the Home Owners’ Loan Act;
				and
									(iv)each industrial
				bank subsidiary of which remains in compliance with the limitations contained
				in subparagraph (B).
									(B)Activity and
				branching limitationsAn industrial bank subsidiary of a
				commercial firm described in clauses (i), (ii) and (iii) of subparagraph (A) is
				in compliance with the requirements of this subparagraph for purposes of
				subparagraph (A)(iv) so long as the industrial bank—
									(i)engages only in
				activities in which the industrial bank was engaged on May 31, 2006; and
									(ii)does not acquire, establish, or operate any
				branch, deposit production office, loan production office, automated teller
				machine, or remote service unit in any State other than the home State of the
				bank or any host State in which such bank operated branches on May 31,
				2006.
									(C)Corporate
				reorganizations permittedThe acquisition of direct or indirect
				control of a depository institution subsidiary referred to in subparagraph
				(A)(iii) shall not be treated as a change in control for
				purposes of such subparagraph if the company acquiring control is itself
				directly or indirectly controlled by a company that was an affiliate of such
				subsidiary on the date referred to in such paragraph, and remains an affiliate
				at all times after such date.
								(5)Transition
				provisionAny divestiture of
				any industrial bank by an industrial bank holding company that is required by
				operation of this section shall be completed as quickly as is reasonably
				possible and not later than the end of the 2-year period beginning on the
				earliest of, as appropriate—
								(A)the date on which
				control of the industrial bank is acquired by a commercial firm;
								(B)the date on which
				the industrial bank holding company that controls such bank becomes a
				commercial firm; or
								(C)the date on which
				an industrial bank subsidiary of the industrial bank holding company ceases to
				comply with any limitation applicable to such bank under paragraph
				(4)(B).
								(d)Administrative
				provisions
							(1)Agent for
				service of processThe Corporation may require any industrial
				bank holding company, or persons connected with such holding company if it is
				not a corporation, to execute and file a prescribed form of irrevocable
				appointment of agent for service of process.
							(2)Release from
				registrationThe Corporation may at any time, upon the
				Corporation’s own motion or upon application, release a registered industrial
				bank holding company from any registration previously made by such company, if
				the Corporation determines that such company no longer controls any industrial
				bank.
							.
			(c)EnforcementSection
			 8(b) of the Federal Deposit Insurance Act (12 U.S.C. 1818(b)) is amended by
			 adding at the end the following new paragraph:
				
					(11)Industrial bank
				holding companiesThis
				subsection and subsections (c) through (s) and subsection (u) of this section
				shall apply to any industrial bank holding company, and to any subsidiary
				(other than an industrial bank) of an industrial bank holding company in the
				same manner as such subsections apply to State nonmember
				banks.
					.
				
			(d)Technical and
			 conforming amendmentSection 10(e)(2) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1820(e)(2)) is amended by inserting or section
			 50(b)(2) after subsection (b)(4).
			
